PER CURIAM.
Michael Burns petitions this court for a writ of mandamus directing the district court to act on three pro se motions Burns filed in a criminal case. After Burns filed the mandamus petition, he received a 126-month sentence in that case, and criminal judgment was entered on the district court’s docket. To the extent that Burns claims the district court did not rule on the motions, we note that the denial of a pending motion may be implied by the entry of final judgment. See Norman v. Apache Corp., 19 F.3d 1017, 1021 (5th Cir.1994). The mandamus petition is therefore moot. Further, mandamus may not be used as a substitute for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979). Accordingly, while we grant Burns’ motion for leave to proceed in forma pauperis, we deny his mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED